Citation Nr: 1624105	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-29 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for service-connected right knee sprain.  

2.  Entitlement to a higher initial disability rating for right knee instability rated 10 percent disabling, prior to August 14, 2015, and 20 percent disabling, since August 14, 2015.  

3.  Entitlement to a disability evaluation in excess of 10 percent for left knee loss of flexion.  

4.  Entitlement to a disability evaluation in excess of 20 percent for left lateral collateral ligament strain.  

5.  Entitlement to the assignment of a separate disability evaluation for left knee loss of flexion, prior to August 14, 2015.

6.  Entitlement to the assignment of a 20 percent disability rating for left lateral collateral ligament strain, prior to August 14, 2015.  

7.  Whether new and material evidence has been received to reopen a service connection claim for a rib disability.

8.  Entitlement to service connection for a cervical spine disability, claimed as a back disability.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010, March 2015, and September 2015 decisions of the St. Petersburg, Florida, Regional Office.  

In June 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

A July 2014 Board decision initially denied the Veteran's claim seeking an initial rating in excess of 10 percent for right knee strain.  The Veteran appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court granted the parties' Joint Motion, setting aside and remanding the July 2014 Board right knee strain adjudication.  

Subsequently, the Board reviewed the Veteran's appeal and, in a March 2015 decision, denied an initial rating in excess of 10 percent for the right knee strain.  The Veteran appealed the determination to the Court, and, pursuant to a February 2015 Joint Motion of the parties, the Court vacated the May 2015 Board decision.  The Court also remanded the matter to the Board for further development consistent with the Joint Motion of the parties.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the February 2015 Joint Motion agreed that the May 2012 VA knee examination was inadequate, as the examination did not did not comply with the holdings in Mitchell v. Shinseki, 21 Vet. App. 32 (2011), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consistent with the terms of the Joint Motion, the Veteran must be proved a VA knee examination that adequately addresses the functional impairment caused by the right knee disability.  On remand, the Veteran must be provided an adequate right knee examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Relevant right knee treatment records dated since May 2016 also must be obtained on remand.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  

The March 2015 Board determination remanded for additional development the Veteran's claim for a TDIU and this was not impacted by the February 2015 Joint Motion.  The directed development has been completed but the TDIU may be impacted by the adjudication of the initial rating assigned for the right knee that are being remanded for additional development.  Accordingly, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together, rendering a decision by the Board on the Veteran's TDIU claim premature at this point.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).

In pertinet part, a March 2015 rating decision denied the Veteran's service connection claim for a cervical spine disability, claimed as a back disability, and declined to reopen a previously denied service connection claim for a rib disability.  The Veteran filed a timely August 2015 notice of disagreement (NOD) with these determinations.  The claims are listed as issues 7 and 8 on the Title Page above.  However, the AOJ has not responded to this NOD with a Statement of the Case (SOC) that addresses these issues, although other claims addressed in the NOD were addressed in a June 2016 SOC.  An SOC addressing the aforementioned issues must be issued on remand.  Manlincon v. West, 12 Vet. App. 238 (1998).

A September 2015 rating decision assigned a separate 10 percent disability evaluation, effective August 14, 2015, for the loss of left knee flexion; granted a 20 percent disability rating for left lateral collateral ligament strain.  The Veteran filed a timely March 2016 NOD as to effective dates assigned for loss of left knee flexion and left lateral collateral ligament strain, and the respective ratings assigned.  The claims are listed as issues 3, 4, 5, and 6 on the Title Page above.  However, the AOJ has not responded to this NOD with a SOC that addresses the issues.  To the extent the September 2015 rating decision and March 2016 NOD disagree with the assigned ratings for the right knee disability, these matters are part-and-parcel of the increased rating claims presently before the Board and need not be separately addressed by a separate SOC.  An SOC addressing the aforementioned issues must be issued on remand.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and hospitalization records related to the Veteran's right knee disability, dated since May 2016.  Any negative response(s) must be in writing and associated with the claims folder.  

2.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA right knee examination to assess the nature, extent, and severity of the disability.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must perform appropriate range of motion testing, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any knee and hip instability, subluxation or locking.

Thereafter, the examiner should opine as to the likelihood that, without taking into account his age, the Veteran is precluded from obtaining or maintaining gainful employment (consistent with his education and occupational experience) because of

(a) the manifestations of the right knee disability alone; and

(b) the aggregate of his service-connected disabilities.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's right knee and TDIU claims should be readjudicated based on the entirety of the evidence of record.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

4.  Issue a Statement of the Case addressing entitlement to (I) a disability evaluation in excess of 10 percent for left knee loss of flexion; (II) a disability evaluation in excess of 20 percent for left lateral collateral ligament strain; (III) the assignment of a separate disability evaluation for left knee loss of flexion, prior to August 14, 2015; (IV) the assignment of a 20 percent disability rating for left lateral collateral ligament strain, prior to August 14, 2015; (V) service connection for a cervical spine disability, claimed as a back disability; and (VI) whether new and material evidence has been received to reopen a service connection claim for a rib disability.  Notify the Veteran and his attorney of his appellate rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of any claim. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




